DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the final office action from 5/20/2021, the applicant has submitted an amendment in an after final consideration program, amending claims 1, 8 and 15 while arguing to traverse the prior art rejections. Applicant’s arguments have been fully considered and have been determined persuasive since the amendments have absorbed an allowed dependent claim into the independent claims. Therefore claims 1-12, 14-15, 19-23 are allowable for the below provided reasons for allowance.
EXAMINER’S AMENDMENT
The examiner has changed the title of the invention to “LEVERAGING A TOPIC DIVERGENCE MODEL TO GENERATE DYNAMIC SIDEBAR CHAT CONVERSATIONS BASED ON AN EMOTIVE ANALYSIS”, so as to be more descriptive of the invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
the attorney on file, Mr. Stuart Smith on 7/30/2021.

Amend the Abstract as follows:

Methods and systems for leveraging a topic divergence model to generate dynamic sidebar chat conversations are disclosed. A method includes: collecting, by a computing device, data from a first group chat; determining, by the computing device, a main topic of the first group chat and a current topic of the first group chat using the data collected from the first group chat; determining, by the computing device, a first divergence score representing a degree of divergence between the main topic of the first group chat and the current topic of the first group chat; determining, by the computing device, that the first divergence score exceeds a predetermined threshold; and in response to determining that the first divergence score exceeds the predetermined threshold, the computing device creating a second group chat; determining an efficacy based on an emotive analysis which increases as the divergence score decreases.


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:
The independent claims 1, 8 and 15 at a high level concern management of a chat system based on “topic”, and new members are added to the chat group using a criterion referred to as a “divergence” measure quantified by a “divergence score” which is basically a measure of how the conversation of a potential new chat group member diverges or is different from the said chat group “topic”. In so doing it utilizes another parameter defined as “efficacy”, which depends on the “number of messages”, as well as the “number of participants”, as well as an “emotive analysis” of the chat group  (specification ¶ 0059).
More formally a “current topic” (e.g. from a new potential chat member) is assessed from the chat’s “main topic”. This is done by determining a “divergence score” between the two; e.g., “a score” “based [on a] lexical distance” “between” “keywords in the list” [of] “participants current topic” and “keywords that represent the main topic of discussion” (specification ¶ 0048). If this “divergence score exceeds a predetermined divergence score threshold”, then a “second group chat” is “creat[ed]”.
At this point an “efficacy” (as defined above) of the new “second group chat” is determined and it is required that this “efficacy” “increase[e] as the first divergence score decreases”. For example if there are small variations between a potential member chat words from the “second group chat” topic, then the member is determined and 
These calculations also take into account “emotive” (i.e. “emotional expressions”) parameter is determining the “efficacy” and its variations.
Prior art of record VADUVA (US 2018/0324116) does teach in ¶ 0054: “system 150” “configured to analyze chat messages” “between the users” “to detect if a new topic” “is initiated within the chat conversation” “a current context” (current topic) “of the chat conversation may be learned by analyzing current chat line” (associated with the current topic); ‘distance measures” (a divergence score) “may be computed” (determined) “between words in the chat lines to detect a change in the context” (a degree of divergence between the “current context” (current topic) and the “context” before the “change” (main topic)); “if the distance” (if divergence score) “is more than a predefined threshold value” “then the change in context may be detected”; “if the change in context is detected” “the system 150” “may be caused to provide” “the new 
VADUVA though does not teach and/or suggest in doing this analysis by taking into account any “emotive” (e.g. emotional expressions) in e.g. its “distance” calculations and/or any other calculations pertaining to its group chat refinement.
Boyle et al. (US 2008/0077572) does teach in ¶ 0050:  “The class size” “of a resulting cluster” (e.g. efficacy of a new group chat) “can also be varied” “by adjusting the similarity threshold” (determined based on a divergence score threshold as well); “lower threshold” “resulting in larger class size”. Boyle et al. is also silent in taking into account anything related to “emotional expressions” or “emotive” in these calculations pertaining to “class size” (efficacy) management.
Finally Porter (US 2019/0057143) does teach in ¶ 0079: “use a distance threshold” (a minimum efficacy threshold) “to identify those content topics that are within a certain distance of chat question” (to manage e.g. “chat” size (efficacy))“a shorter distance” “between a certain topic and the chat question results in a higher relevance”. Here again this reference is silent on taking into account anything pertaining to “emotion[]” and/or “emotive” in e.g. its “distance” calculations and/or “distance threshold” determinations.
Further search did not produce any prior art teaching this topic and therefore these claims became allowable. Claims 2-7, 21-23 (dependent on claim 1), 9-12, 14 .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZAD KAZEMINEZHAD whose telephone number is (571)270-5860.  The examiner can normally be reached on 10:30 am to 11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANIEL C WASHBURN can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Farzad Kazeminezhad/
Art Unit 2657
July 30th 2021.